


--------------------------------------------------------------------------------


EXHIBIT 10.6


COOPERATION AGREEMENT


Party A (buyer): Guixi Yi Xin Copper Co., Ltd (hereinafter referred to as Party
A)
Party B (supplier): Guixi Fangyuan Waste Material Recycling Co., Ltd
(hereinafter referred to as Party B)


The two parties herein have entered into the following Agreement through
amicable consultation:


I. Party B promises that all purchased materials will be sold as raw materials
to Party A. Party B agrees that such supply of raw materials shall be performed
in compliance with the quality, quantity, time and price as required by the
procurement plan and requirements of Party A; and the raw materials will be
delivered to a place appointed by Party A.


II. Party B shall be responsible for the means of transportation, trucks and
transportation expenses. The loading expenses shall be assumed by Party B, while
the unloading expenses shall be assumed by Party A.


III. Method for acceptance inspection and valuation: both parties shall send
inspectors to perform field verification according to the contents and
previously agreed price; signatures are required for approval.


IV. Means of settlement: bank draft, telegraphic transfer, account transfer and
cash settlement are all acceptable.


V. Unconcerned matters shall be settled through additional negotiations, and any
supplementary agreement shall have the equal validity as this Agreement.
Disputes shall be solved through friendly negotiations, and should be referred
to local court of law if negotiations shall fail.


VI. This Agreement has two copies, one for each party, and shall take effect
with signatures and seals of both parties.
 

 

Party A: Guixi Yi Xin Copper Co., Ltd   Party B: Guixi Fangyuan Waste Material
Recycling Co., Ltd 
Guixi Yi Xin Copper Co., Ltd (seal)    
 
 
Guixi Fangyuan Waste Material Recycling Co., Ltd (seal) Signature of legal
representative:   Signature of legal representative:  
Dong Fucan (seal)   
 
 
Huang Rixu (seal)       Place: Guixi    Date: Oct. 8, 2006 

 


000160/09953 BFLODOCS 2383788v1

                                          

